DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 4/6/2021 has been entered and made of record.
Acknowledgment 
Claims 1-15, 17, 19, and 25-26 were canceled. 
Claims 16, 24, and 30, amended on 4/6/2021, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 16, 24, 30, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 4/6/2021 addresses the issue.  As a result the 35 U.S.C. 112(b) rejection related to "the candidate motion vectors" is withdrawn.
Regarding the U.S.C. 102 rejection, the Applicant presented three arguments.First, the Applicant argues that, “wherein the at least two CPs configuring the combination have a same reference picture. (Emphasis added) Applicant respectfully submits that Zou does not disclose or suggest the above-noted feature of claim 16.” [Paragraph 4-6 on page 8 of the Remarks].  To support this statement, the Applicant argues that “Zou alleged in the Office Action relates to HEVC and disclose neighboring blocks for deriving one MVP for inter prediction of the current block. In contrast, the claimed invention is directed to an affine mode using a plurality of MVPs. Both are different.” [Paragraph 1 on page 9 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument for several reasons.  First, claim 16 does not mention “at least two CPs” before “the at least two CPs”, therefore what the meaning of “the at least two CPs” is not clear.  Second, in addition to the citations in the Office action that show two control points can have a same reference picture, Zou also explains that his invention uses the affine mode for inter prediction: (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP). As one example, the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD. As another example, the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col. 6, line 4-18; Fig. 8].  In his illustrations, Zou describes two control points: the top-left point and the top-right point.  The top-left point uses the left block, the above-left block, or the above neighboring block of the current block for the control point motion vector prediction. Likewise the top-right point uses the above-right block or the above neighboring block of the current block for the control point motion vector prediction.  It is noted that these two control points and all of these neighboring blocks are in the same frame. Hence, Zou discloses the argued limitation “wherein the at least two CPs configuring the combination have a same reference picture”.  Moreover, it is also noted that in his disclosure, Zou reviews some basic concepts of the inter prediction, then indicates that a (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61].   It is clear from above citations, Zou discloses the limitation “wherein the at least two CPs configuring the combination have a same reference picture”. As a result, the Applicant’s argument is not persuasive. 
Second, the Applicant argues that: “Secondly, the same reference picture of Zou means that the current block and the neighboring block have the same reference index. But, according to claim 16, the reference pictures of neighboring blocks for a plurality of CP that can be used as MVs of the current block are the same” [Paragraph 1 on page 9 of the Remarks].  
Examiner respectfully disagrees with the Applicant’s argument for at least two reasons.  First, the statement “But, according to claim 16, the reference pictures of neighboring blocks for a plurality of CP that can be used as MVs of the current block are the same” is not persuasive.   It is noted that claim 16 has never mentioned “reference pictures”. Claim 16, in fact, mentions “reference picture” only once in the argued limitation; however claim 16 does not describes “the reference pictures of neighboring blocks for a plurality of CP that can be used as MVs of the current block are the same” as indicated in the Applicant’s argument.  Second, as explained in the response for the first argument, Zou indicates that: (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP). As one example, the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD. As another example, the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col. 6, line 4-18; Fig. 8]. In other words, neighboring blocks for a plurality of control points in the same reference picture can be used as motion vectors for the current block. Moreover, Zou also indicates that the spatial inter prediction can use multiple neighboring blocks of a same reference picture for prediction: (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61].  From descriptions above, it is clear that Zou discloses the limitation “wherein the at least two CPs configuring the combination have a same reference picture”. As a result, the Applicant’s argument is not persuasive.

Third, the Applicant argues that: “Thirdly, Zou discloses that when the reference index of the neighboring block and the reference index of the current block are different, in order to use the MV of the neighboring block, the MV is scaled according to the difference between the reference index of the neighboring block and the reference index of the current block. However, the claim 16 recites that at least two CPs configuring the combination have a same reference picture. Under the condition that the reference picture between CPs are the same, scaling of MV is not necessary. That is, when at least two CPs configuring the combination do not have a same reference picture, CPs is just unavailable, but is not scaled.” [Paragraphs 2-3 on page 10 of the Remarks].  
Examiner respectfully disagrees with the Applicant’s argument for several reasons.  First, the arguments, related to a scenario “when the reference index of the neighboring block and the reference index of the current block are different” and “scaling of MV”, are not relevant with the argued limitation “wherein the at least two CPs configuring the combination have a same reference picture” in claim 16. Second, as it was explained in the response for the first and second arguments, Zou discloses at least two control points, which use the same reference picture.  In addition, Zou does not describe the scaling motion vector is required for the argued limitation in claim 16.  As a result, the Applicant’s argument is not persuasive.    

Since the Applicant’s arguments are not persuasive and Zou discloses all features of the argued limitation, the Examiner respectfully maintains the rejection for claim 16 and applicability of the art used.
  
Regarding the U.S.C. 103 rejection, the Applicant argues that “Huang does not disclose the features of the claims 21-23.” [Paragraph 5 on page 10 of the Remarks].
Regarding claim 21, the Applicant states that, “Huang does not disclose the features of the claims 21-23.” [Paragraph 5 on page 10 of the Remarks]. “In claim 21, when the neighboring blocks for CP0, CPI, and CP2 have the same reference picture, the combination of CP0, CPI, and CP2 (the candidate motion vector for the CP0, the candidate motion vector for the CPI and the candidate motion vector for the CP2) may be included as a constructed candidate. When at least one of reference pictures for the first neighboring block, the second neighboring block and the third neighboring block is different, the combination of CP0, CP1, and CP2 is not included as the constructed candidate” [Paragraph 6 on page 10 of the Remarks].  To support these arguments the Applicant cites paragraphs [0013] and [0046] of Huang to argue that Huang teach away from the claim invention.           Examiner respectfully disagrees with the Applicant’s argument for several reasons.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Patent 10,560,712 B2), (“Zou”), in view of Huang et al. (US Patent Application Publication 2019/0058896 A1), (“Huang”).  
Moreover, Zou discloses the argued limitation as follow. First, Zou reviews basic concepts of the inter prediction, and indicates that the spatial prediction uses the neighboring blocks of the current block of the same reference picture (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61].  Second Zou describes the affine prediction mode where three motion vectors associated with three control points from neighboring of the current block: ((i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors. In some examples, such as when the six-parameter affine motion model is used, a video coder may code three motion vector differences (MVD) in the bitstream for inter mode. The three motion vector predictors may be generated from neighboring motion vectors) [Zou: col. 24, line 24-31; Fig. 8]; (i.e. For instance, three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800 may to be coded as shown in FIG. 8. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1, and the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col. 24, line 33-44; Fig. 8]). From these descriptions, and also from the Fig. 8 of Zou, it is clear that three control points at the bottom-left, top-left, and top-right have the same reference picture. 
Furthermore, Huang also discloses the argued limitation as follow. First, Huang explains what are control points: (i.e. FIG. 1A illustrates an example of motion compensation according to an affine motion model, where a current block 102 is mapped to a reference block 104 in a reference picture. The correspondences between three comer pixels 110, 112, and 114 of the current block 102 and three comer pixels of the reference block 104 can be determined by the three arrows as shown in FIG. lA. The six parameters for the affine motion model can be derived based on three known motion vectors Mv0, Mv1, Mv2 of the three corner pixels. The three corner pixels 110, 112, and 114 are also referred as the control points of the current block 102. Parameter derivation for the affine motion model is known in the field and the details are omitted here) [Huang: para. 0007; Fig. 1A]. Second, similar as Zou’s description about the inter prediction using the spatial prediction (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61], Huang also describes the spatial prediction as follow: (i.e. The MV of the current block is predicted by a motion vector predictor (MVP) corresponds to motion vector associated with spatial and temporal neighbors of the current block) [Huang: para. 0004]. Third, Huang further describes features of the inter prediction in the affine mode: (i.e. The first affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2 for predicting motion vectors at control points of the current block. Mv0 is derived from a motion vector of a first neighboring coded block of the current block, Mv1 is derived from a motion vector of a second neighboring coded block of the current block, and Mv2 is derived from a motion vector of a third neighboring coded block of the current block. An affine motion model is then derived according to the affine motion vectors Mv0, Mv1, and Mv2 of the first affine candidate if the first affine candidate is selected to encode or decode the current block. The current block is encoded or decoded by locating a reference block in a reference picture for the current block according to the affine motion model) [Huang: para. 0010; Fig. 1A]; (i.e. according to an affine motion model, where a current block 102 is mapped to a reference block 104 in a reference picture) [Huang: para. 0007].  From Huang’s descriptions, there are three motion vectors at three control points at three corners of the current block. The affine model derives three motion vectors from the neighboring coded blocks of the current block in the same current picture. In other words, three control points use the same reference picture. 
From the discussions above, it is clear that the Applicant’s argument “Huang does not disclose the features of the claims 21” is not persuasive.

Regarding claim 22, the Applicant states that: “Huang does not disclose the features of the claims 21-23.” [Paragraph 5 on page 10 of the Remarks]; “In claim 22, when the neighboring blocks for CP0 and CP1 have the same reference picture, the combination of CP0 and CPI may be included as a constructed candidate.” [Paragraph 7 on page 10 of the Remarks].             Examiner respectfully disagrees with the Applicant’s argument for several reasons.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zou, in view of Huang.  
Second, as discussed in the response for claim 16, Zou discloses two CPs that have the same reference picture.  In addition, as shown in the Office action Zou discloses the limitations “wherein if a reference picture for the first neighboring block and a reference picture for the second neighboring block are the same (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61], the constructed candidates ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP1” ((i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 58-60; Fig. 4A - Fig. 8]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).  
Third, Huang also discloses that (i.e. Two control points 130 and 132 are located at the upper-left and upper-right corners of a current block 122, and motion vectors Mv0 and Mv1 map the current block 122 to a reference block 124 in a reference picture) [Huang: para. 0009; Fig. 1B]. It is clear from Huang’s descriptions, as well as the illustration in Fig. 8, Huang discloses the argued limitation. 
From all discussions above, it is clear that the Applicant’s argument “Huang does not disclose the features of the claims 22” is not persuasive.

Regarding claim 23, the Applicant states that: “Huang does not disclose the features of the claims 21-23.” [Paragraph 5 on page 10 of the Remarks]; “In claim 23, when the neighboring blocks for CP0 and CP2 have the same reference picture, the combination of CP0 and CP2 may be included as a constructed candidate.” [Paragraph 7 on page 10 of the Remarks].             Examiner respectfully disagrees with the Applicant’s argument for several reasons.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zou, in view of Huang.  
Second, as discussed in the response for claim 16, Zou discloses two CPs that have the same reference picture.  In addition Zou discloses other limitations of claim 23 as follow: “wherein if a reference picture for the first neighboring block and a reference picture for the third neighboring block are the same (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61], the constructed candidates ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) include a third constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP2” ((i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 58-60; Fig. 4A - Fig. 8]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).  
(i.e. Two control points 130 and 132 are located at the upper-left and upper-right corners of a current block 122, and motion vectors Mv0 and Mv1 map the current block 122 to a reference block 124 in a reference picture) [Huang: para. 0009; Fig. 1B]. It is clear from Huang’s descriptions, as well as the illustration in Fig. 8, Huang discloses the argued limitation. 
From all discussions above, it is clear that the Applicant’s argument “Huang does not disclose the features of the claims 23” is not persuasive.  

Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Claim Rejection – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16, 18, 20-24, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 16, 24, and 30 recite a following limitation "wherein the at least two CPs". There is insufficient antecedent basis for this limitation in the claims. Therefore, the claims 6, 24, 30, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16, 18, 20-24, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 16, 24, and 30 recite a following limitation "the combination have a same reference picture". There is insufficient antecedent basis for this limitation in the claims. It is noted that the independent claims 16, 24, and 30 recite multiple combinations, such as “combinations of candidate motion vectors for two CPs selected from the CPs for the 4-parameter affine mode or combinations of candidate motion vectors for three CPs selected from the CPs for the 6-parameter affine mode”.  However, it is not clear which one of these combinations is “the combination”. Therefore, the claims 6, 24, 30, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16, 18, 20-24, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 16, 24, and 30 recite a following limitation "a candidate motion vector for the CP 3". There are multiple CPs in the claims.  It is not clear which one of them is “the CP”.  On the other hand if “the CP 3" is a claim limitation, there is insufficient antecedent basis for “the CP 3" in the claims. Therefore, the claims 6, 24, 30, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment with "a candidate motion vector for the CP3" will overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16, 18, 20, 24, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (US Patent 10,560,712 B2), (“Zou”).

Regarding claim 16, Zou meets the claim limitations, as follows:
An image decoding method (i.e. a method for decoding video data) [Zou: col 2, line 16] performed by a decoding apparatus ((i.e. decoding, by the one or more processors) [Zou: col 2, line 24-25]; (i.e. a video decoder) [Zou: col 2, line 17-18]), the image decoding method (i.e. a method for decoding video data) [Zou: col 2, line 16] comprising: 
constituting (i.e. generate) [Zou: col 26, line 34] a merge candidate list for deriving motion information of a sub-block unit for a current block ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]), wherein the merge candidate list includes constructed candidates (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; deriving (i.e. deriving) [Zou: col 2, line 20-22] control point motion vectors (CPMVs) for control points (CPs) of the current block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on the merge candidate list ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Zou: col 13, line 54-57]); deriving (i.e. deriving) [Zou: col 2, line 20-22] prediction samples for the current block based on the CPMVs ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]); and generating (i.e. reconstruct) [Zou: col 20, line 40] a reconstructed picture for the current block based on the derived prediction samples (i.e. reconstruct the residual block in the pixel domain. In particular, summer 62 adds the reconstructed residual block to the motion compensated prediction block earlier produced by motion compensation unit 44 or intra-prediction unit 46 to produce a reconstructed video block) [Zou: col 20, line 40-42], wherein a 4-parameter affine mode or a 6-parameter affine model is used (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26] for an inter prediction ((i.e. Video coding techniques include spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce) [Zou: col 1, line 46-49]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]), wherein the CPs (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7] includes CP0, CP1, CP2 (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] and CP3 ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]), wherein a candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived based on a first neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from three neighboring blocks ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]) included in a first group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates.) [Zou: col 24, line 36-38] (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]), a candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived based on a second neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from two neighboring blocks ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]) included in a second group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18; Note: Please see two top right blocks 802D and 802E in Fig. 8]; (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), a candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived based on a third neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) derived from two neighboring blocks included in a third group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7; Note: Please see two bottom left blocks 802F and 802G in Fig. 8]]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 40-44] (i.e. the affine merge mode relies on a pre-defined checking order which is mainly relying on the bottom-left corner) [Zou: col 22, line 31-33];  (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) and a candidate motion vector for CP3 is derived ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on a temporal neighboring block  ((i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]); wherein the constructed candidates are derived ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]; (i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52])  based on combinations of candidate motion vectors ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]) for two CPs selected from the CPs for the 4-parameter affine mode ((i.e. FIG. 5 is a conceptual diagram illustrating two-point motion vector affine with four affine parameters) [Zou: col 20, line 64-65]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]) or combinations of candidate motion vectors for three CPs ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]) selected from the CPs for the 6-parameter affine mode ((i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]), wherein the two CPs or the three CPs are selected from the CPs (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26] based on a predetermined combination order (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1, and the motion vectors of 802F (left) and 802G
(below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44], and wherein the at least two CPs configuring the combination have a same reference picture ((i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61; Fig. 8] – Note: In his disclosure, Zou reviews basic concepts of the inter prediction, which includes a spatial prediction using multiple neighboring blocks of a same reference picture for prediction. Illustration in Fig. 8 shows that two control points refer to neighboring blocks of the current block in the same reference picture.; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP). As one example, the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD. As another example, the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col. 6, line 4-18; Fig. 8].  Note: In his illustrations, Zou describes two control points: the top-left point and the top-right point.  The top-left point uses the left block, the above-left block, or the above neighboring block of the current block for the control point motion vector prediction. Likewise the top-right point uses the above-right block or the above neighboring block of the current block for the control point motion vector prediction. It is clear from Fig. 8 that two control points and all of these blocks are in the same frame. (i.e. the neighboring blocks are divided into two groups: left group consisting of the block 0 and 1, and above group consisting of the blocks 2, 3, and 4 as shown on FIG. 4B. For each group, the potential candidate in a neighboring block referring to the same reference picture as that indicated by the signaled reference index has the highest priority to be chosen to form a final candidate of the group.) [Zou: col 20, line 52-58; Fig. 4B]; (i.e. When multiple coded video sequences are present in a bitstream, pictures with a same value of POC may be closer to each other in terms of decoding order. POC values of pictures are typically used for reference picture list construction, derivation of reference picture set as in HEVC and motion vector scaling.) [Zou: col 13, line 17-23]; (i.e. there are cases where two pictures within one coded video sequence may have the same POC value) [Zou: col 13, line 15-16]).  

Regarding claim 18, Zou meets the claim limitations, as follows:
The image decoding method of claim 16 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein the first group includes a top-left corner neighboring block, a first top neighboring block, a first left neighboring block (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the second group includes a second top neighboring block and a top-right corner neighboring block (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-39; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the third group includes a second left neighboring block and a bottom-left corner neighboring block (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2) [Zou: col 24, line 39-40; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the first top neighboring block (i.e. 802B (above)) [Zou: col 24, line 37; Fig. 8] is right adjacent to the top-left corner neighboring block (i.e. 802A (above-left)) [Zou: col 24, line 37; Fig. 8] (Note: As it is shown in the Fig.8, the above block 802B is right adjacent to the above-left block 802A), the first left neighboring block (i.e. 802C (left)) [Zou: col 24, line 37; Fig. 8] is bottom adjacent to the top-left corner neighboring block (i.e. 802A (above-left)) [Zou: col 24, line 37; Fig. 8] (Note: As it is shown in the Fig.8, the left block 802C is bottom adjacent to the above-left block 802A), 2Application No.: TBADocket No.: 8736.02155.US20 the second top neighboring block (i.e. 802D (above)) [Zou: col 24, line 38; Fig. 8] is left adjacent to the top-right corner neighboring block (i.e. 802E (above-right)) [Zou: col 24, line 39; Fig. 8] (Note: As it is shown in the Fig.8, the above block 802D is left adjacent to the above-right block 802E), and the second left neighboring block (i.e. 802F (left)) [Zou: col 24, line 40; Fig. 8] is top adjacent to the bottom-left corner neighboring block (i.e. 802G (below-left)) [Zou: col 24, line 40-41; Fig. 8] (Note: As it is shown in the Fig.8, the left block 802F is top  adjacent to the below-left block 802G).  

Regarding claim 20, Zou meets the claim limitations, as follows:
The image decoding method of claim 16 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein the candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived as a motion vector of the first neighboring block  which has been first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking first neighboring blocks in the first group  ((i.e. a video decoder may determine whether a current block is coded using the four-parameter affine motion model) [Zou: col 7, line 23-25]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13]: in a first sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48], a candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived as a motion vector of the second neighboring block which has been first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking second neighboring blocks in the second group  ((i.e. a video decoder may determine whether a current block is coded using the four-parameter affine motion model) [Zou: col 7, line 23-25]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62];  (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18]) in a second sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48], and a candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived as a motion vector of the third neighboring block which has been first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking third neighboring blocks in the third group ((i.e. a video decoder may determine whether a current block is coded using the four-parameter affine motion model) [Zou: col 7, line 23-25]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to O; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) in a third sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48].  
Regarding claim 24, Zou meets the claim limitations, as follows:
An image encoding method (i.e. a method for encoding video data) [Zou: col 2, line 37] performed by an encoding apparatus ((i.e. encoding, by the one or more processors) [Zou: col 2, line 59]; (i.e. a video encoder) [Zou: col 2, line 38-39]), the image encoding method comprising (i.e. a method for encoding video data) [Zou: col 2, line 37]: constituting (i.e. generate) [Zou: col 26, line 34] a merge candidate list for a current block ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode. A merge candidate may contain a set of motion information, e.g., motion vectors corresponding to both reference picture lists (list 0 and list 1) and the reference indices. If a merge candidate is identified by a merge index, the reference pictures are used for the prediction of the current blocks, as well as the associated motion vectors are determined.) [Zou: col 13, line 58-66]), wherein the merge candidate list includes constructed candidates (i.e. The MV candidate list contains up to five candidates for the merge mode) [Zou: col 13, line 58-59; Fig. 4A - Fig. 8]; deriving (i.e. deriving) [Zou: col 2, line 20-22] control point motion vectors (CPMVs) for control points (CPs) of the current block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on the merge candidate list ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Zou: col 13, line 54-57]); and encoding image information including prediction information for the current block (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data and encoding, by the one or more processors and in an encoded video bitstream) [Zou: col 2, line 44-50], wherein a 4-parameter affine mode or a 6-parameter affine model is used (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26] for an inter prediction ((i.e. Video coding techniques include spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce) [Zou: col 1, line 46-49]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]), wherein the CPs (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7] includes CP0, CP1, CP2 (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] and CP3 ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]), 
wherein a candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived based on a first neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from three neighboring blocks ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]) included in a first group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates.) [Zou: col 24, line 36-38] (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]), a candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived based on a second neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from two neighboring blocks ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]) included in a second group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18; Note: Please see two top right blocks 802D and 802E in Fig. 8]; (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), a candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived based on a third neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) derived from two neighboring blocks included in a third group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7; Note: Please see two bottom left blocks 802F and 802G in Fig. 8]]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 40-44] (i.e. the affine merge mode relies on a pre-defined checking order which is mainly relying on the bottom-left corner) [Zou: col 22, line 31-33];  (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) and a candidate motion vector for the CP 3 is derived ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on a temporal neighboring block  ((i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]); wherein the constructed candidates are derived ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]; (i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52])  based on combinations of candidate motion vectors ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]) for two CPs selected from the CPs for the 4-parameter affine mode ((i.e. FIG. 5 is a conceptual diagram illustrating two-point motion vector affine with four affine parameters) [Zou: col 20, line 64-65]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]) or combinations of candidate motion vectors for three CPs ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]) selected from the CPs for the 6-parameter affine mode ((i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]), wherein the two CPs or the three CPs are selected from the CPs (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26] based on a predetermined combination order (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1, and the motion vectors of 802F (left) and 802G
(below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44], and wherein the at least two CPs configuring the combination have a same reference picture ((i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61; Fig. 8] – Note: In his ; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP). As one example, the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD. As another example, the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col. 6, line 4-18; Fig. 8].  Note: In his illustrations, Zou describes two control points: the top-left point and the top-right point.  The top-left point uses the left block, the above-left block, or the above neighboring block of the current block for the control point motion vector prediction. Likewise the top-right point uses the above-right block or the above neighboring block of the current block for the control point motion vector prediction. It is clear from Fig. 8 that two control points and all of these blocks are in the same frame. (i.e. the neighboring blocks are divided into two groups: left group consisting of the block 0 and 1, and above group consisting of the blocks 2, 3, and 4 as shown on FIG. 4B. For each group, the potential candidate in a neighboring block referring to the same reference picture as that indicated by the signaled reference index has the highest priority to be chosen to form a final candidate of the group.) [Zou: col 20, line 52-58; Fig. 4B]; (i.e. When multiple coded video sequences are present in a bitstream, pictures with a same value of POC may be closer to each other in terms of decoding order. POC values of pictures are typically used for reference picture list construction, derivation of reference picture set as in HEVC and motion vector scaling.) [Zou: col 13, line 17-23]; (i.e. there are cases where two pictures within one coded video sequence may have the same POC value) [Zou: col 13, line 15-16]).

Regarding claim 27, Zou meets the claim limitations, as follows:
The image encoding method of claim 24 (i.e. a method for encoding video data) [Zou: col 2, line 37], wherein candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived as a motion vector of the first neighboring block  which has been first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking first neighboring blocks in the first group ((i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbor block coded in affine mode) [Zou: col 22, line 15-18]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13]) in a first sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48], a candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived as a motion vector of the second neighboring block which has been first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking second neighboring blocks in the second group ((i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbor block coded in affine mode) [Zou: col 22, line 15-18]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]; (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18]) in a second sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48], and a candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived as a motion vector of the third neighboring block which has been first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking third neighboring blocks in the third group ((i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbor block coded in affine mode) [Zou: col 22, line 15-18]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) in a third sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48].  

Regarding claim 30, Zou meets the claim limitations, as follows:
A non-transitory computer readable storage medium storing encoded information (i.e. a device for decoding a block of video data includes: a memory configured to store the video data; and one or more processing units implemented in circuitry) [Zou: col 2, line 54-56] causing a decoding apparatus (i.e. a video decoder) [Zou: col 2, line 17-18]  to perform (i.e. decoding, by the one or more processors) [Zou: col 2, line 24-25] an image decoding method (i.e. a method for decoding video data) [Zou: col 2, line 16], the image decoding method comprising (i.e. a method for decoding video data) [Zou: col 2, line 16]:
constituting (i.e. generate) [Zou: col 26, line 34] a merge candidate list for deriving motion information of a sub-block unit for a current block ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]), wherein the merge candidate list includes constructed candidates (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; deriving (i.e. deriving) [Zou: col 2, line 20-22] control point motion vectors (CPMVs) for control points (CPs) of the current block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on the merge candidate list ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Zou: col 13, line 54-57]); deriving (i.e. deriving) [Zou: col 2, line 20-22] prediction samples for the current block based on the CPMVs ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]); and generating a reconstructed picture for the current block  based on the derived prediction samples (i.e. reconstruct the residual block in the pixel domain. In particular, summer 62 adds the reconstructed residual block to the motion compensated prediction block earlier produced by motion compensation unit 44 or intra-prediction unit 46 to produce a reconstructed video block) [Zou: col 20, line 40-42], wherein a 4-parameter affine mode or a 6-parameter affine model is used (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26] for an inter prediction ((i.e. Video coding techniques include spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce) [Zou: col 1, line 46-49]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]), wherein the CPs (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7] includes CP0, CP1, CP2 (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] and CP3 ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]), wherein a candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived based on a first neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from three neighboring blocks ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]) included in a first group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates.) [Zou: col 24, line 36-38]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]), a candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived based on a second neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from two neighboring blocks ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]) included in a second group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18; Note: Please see two top right blocks 802D and 802E in Fig. 8]; (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), a candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived based on a third neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) derived from two neighboring blocks included in a third group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7; Note: Please see two bottom left blocks 802F and 802G in Fig. 8]]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 40-44] (i.e. the affine merge mode relies on a pre-defined checking order which is mainly relying on the bottom-left corner) [Zou: col 22, line 31-33];  (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) and a candidate motion vector for the CP 3 is derived ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on a temporal neighboring block  ((i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]); wherein the constructed candidates are derived ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]; (i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52])  based on combinations of candidate motion vectors ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]) for two CPs selected from the CPs for the 4-parameter affine mode ((i.e. FIG. 5 is a conceptual diagram illustrating two-point motion vector affine with four affine parameters) [Zou: col 20, line 64-65]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]) or combinations of candidate motion vectors for three CPs ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]) selected from the CPs for the 6-parameter affine mode ((i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]), wherein the two CPs or the three CPs are selected from the CPs (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26] based on a predetermined combination order (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1, and the motion vectors of 802F (left) and 802G
(below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44], and wherein the at least two CPs configuring the combination have a same reference picture ((i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61; Fig. 8] – Note: In his disclosure, Zou reviews basic concepts of the inter prediction, which indicates a spatial prediction using multiple neighboring blocks of a same reference picture for prediction. Illustration in Fig. 8 shows that two control points refer to neighboring blocks of the current block in the same reference picture.; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP). As one example, the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD. As another example, the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col. 6, line 4-18; Fig. 8].  Note: In his illustrations, Zou describes two control points: the top-left point and the top-right point.  The top-left point uses the left block, the above-left block, or the above neighboring block of the current block for the control point motion vector prediction. Likewise the top-right point uses the above-right block or the above neighboring block of the current block for the control point motion vector prediction. It is clear from Fig. 8 that two control points and all of these blocks are in the same frame. (i.e. the neighboring blocks are divided into two groups: left group consisting of the block 0 and 1, and above group consisting of the blocks 2, 3, and 4 as shown on FIG. 4B. For each group, the potential candidate in a neighboring block referring to the same reference picture as that indicated by the signaled reference index has the highest priority to be chosen to form a final candidate of the group.) [Zou: col 20, line 52-58; Fig. 4B]; (i.e. When multiple coded video sequences are present in a bitstream, pictures with a same value of POC may be closer to each other in terms of decoding order. POC values of pictures are typically used for reference picture list construction, derivation of reference picture set as in HEVC and motion vector scaling.) [Zou: col 13, line 17-23]; (i.e. there are cases where two pictures within one coded video sequence may have the same POC value) [Zou: col 13, line 15-16]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Patent 10,560,712 B2), (“Zou”), in view of Huang et al. (US Patent .
Regarding claim 21, Zou meets the claim limitations as set forth in claim 20.Zou further meets the claim limitations as follow.
The image decoding method of claim 20 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein if a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block are the same ((i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61; Fig. 8] – Note: Zou teaches that the spatial prediction using multiple neighboring blocks of a same reference picture for prediction. Illustration in Fig. 8 shows that three control points refer to neighboring blocks of the current block in the same reference picture.), the constructed candidates ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) include a first constructed candidate including the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2 (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35].   

wherein if a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block are the same (i.e. if two affine motion vectors correspond to a same reference picture, the method scales the remaining affine motion vectors in the first affine candidate to set all reference pictures of the three affine motion vectors the same) [Huang: para. 0013], the constructed candidates include a first constructed candidate including the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Huang to program the system to insert motion vectors of three control points into the candidate list.  
Therefore, the combination of Zou with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002]. 

Regarding claim 22, Zou meets the claim limitations as set forth in claim 20.Zou further meets the claim limitations as follow.
The image decoding method of claim 20 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein if a reference picture for the first neighboring block and a reference picture for the second neighboring block are the same (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61], the constructed candidates ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP1 ((i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 58-60; Fig. 4A - Fig. 8]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The image decoding method of claim 20, wherein if a reference picture for the first neighboring block and a reference picture for the second neighboring block are the same, the constructed candidates include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP1.   
However, in the same field of endeavor Huang further discloses the claim limitations and the deficient claim limitations, as follows:
wherein if a reference picture for the first neighboring block and a reference picture for the second neighboring block are the same (i.e. If out of the three reference pictures of the affine motion vectors, two reference pictures are the same, the affine motion vector with a different reference picture can be scaled to the same reference picture) [Huang: para. 0039], the constructed candidates include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP1 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Huang to program the system to insert motion vectors of related control points into the candidate list.  
Therefore, the combination of Zou with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002]. 

Regarding claim 23, Zou meets the claim limitations as set forth in claim 20.Zou further meets the claim limitations as follow.
The image decoding method of claim 20 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein if a reference picture for the first neighboring block and a reference picture for the third neighboring block are the same (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61], the constructed candidates ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP2 ((i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 58-60; Fig. 4A - Fig. 8]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The image decoding method of claim 20, wherein if a reference picture for the first neighboring block and a reference picture for the third neighboring block are the same, the constructed candidates include a third constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP2.
However, in the same field of endeavor Huang further discloses the claim limitations and the deficient claim limitations, as follows:
wherein if a reference picture for the first neighboring block and a reference picture for the third neighboring block are the same (i.e. If out of the three reference pictures of the affine motion vectors, two reference pictures are the same, the affine motion vector with a different reference picture can be scaled to the same reference picture) [Huang: para. 0039], the constructed candidates include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP2 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Huang to program the system to insert motion vectors of related control points into the candidate list.  
Therefore, the combination of Zou with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002]. 

Regarding claim 28, Zou meets the claim limitations as set forth in claim 27.Zou further meets the claim limitations as follow.
The image encoding method of claim 26 (i.e. a method for encoding video data) [Zou: col 2, line 37], wherein if a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block are the same, the constructed candidates ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) include a first constructed candidate including the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2 (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35].   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The image encoding method of claim 27, wherein if a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block are the same, the constructed candidates include a first constructed candidate including the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2.
However, in the same field of endeavor Huang further discloses the claim limitations and the deficient claim limitations, as follows:
wherein if a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block are the same (i.e. if two affine motion vectors correspond to a same reference picture, the method scales the remaining affine motion vectors in the first affine candidate to set all reference pictures of the three affine motion vectors the same) [Huang: para. 0013], the constructed candidates include a first constructed candidate including the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Huang to program the system to insert motion vectors of three control points into the candidate list.  


Regarding claim 29, Zou meets the claim limitations as set forth in claim 27.Zou further meets the claim limitations as follow.
The image encoding method of claim 27 (i.e. a method for encoding video data) [Zou: col 2, line 37], wherein if a reference picture for the first neighboring block and a reference picture for the second neighboring block are the same, the constructed candidates ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP1 ((i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 58-60; Fig. 4A - Fig. 8]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The image encoding method of claim 27, wherein if a reference picture for the first neighboring block and a reference picture for the second neighboring block are the same, the constructed candidates include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP1.

wherein if a reference picture for the first neighboring block and a reference picture for the second neighboring block are the same (i.e. If out of the three reference pictures of the affine motion vectors, two reference pictures are the same, the affine motion vector with a different reference picture can be scaled to the same reference picture) [Huang: para. 0039], the constructed candidates include a second constructed candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP1 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Huang to program the system to insert motion vectors of related control points into the candidate list.  
Therefore, the combination of Zou with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488